Citation Nr: 1810921	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 60 percent for gout of the right and left toes, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1982 to  September 1987 and from March 1991 to November 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision and a June 2011 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The December 2009 rating decision denied an increased rating for gout in the Veteran's left great toe and denied service connection for gout in his right great toe.  The June 2011 DRO decision granted service connection for gout in the right toe  and indicated that the assigned 20 percent evaluation contemplated the disability  stemming from the gout in both toes.  When a veteran seeks an increased  evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his spouse testified at a hearing in May 2014 before the  undersigned.  A copy of the transcript has been placed in the record.  In October 2014, the Board denied entitlement to a disability rating greater than 20 percent for gout.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's October 2014 denial of an increased rating for gout, and remanded the matter to the Board for development consistent with the Joint Motion. 

In December 2015, the Board again denied an evaluation in excess of 20 percent for gout of the right and left great toes.  The Veteran again appealed this issue to the Court.  In a February 2017 Order, the Court granted the parties' Joint Motion, vacated the Board's December 2015 denial of an increased rating for gout, and remanded the matter to the Board for development consistent with the Joint Motion 

In May 2017, the Board remanded this matter for further development, to include performing an additional VA examination.  The requested development was performed.  Following the requested development, the AMC, acting on behalf of the RO, in a December 2017 rating determination, increased the Veteran's disability evaluation for his gout from 20 to 60 percent disabling, effective June 24, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the AMC, acting on behalf of the RO, in the December 2017 rating determination, increased the Veteran's disability evaluation for his gout from 20 to 60 percent disabling, effective June 24, 2008.

The Veteran's representative, in his February 2018 written argument, indicated that a higher disability evaluation was warranted based upon extraschedular consideration.  He noted that the Veteran had reported that he had to retire from work and had to miss excessive amounts of time from employment due to his symptomatology.  The Board further observes that the September 2017 VA examiner indicated that upon a flare, the Veteran voiced extreme pain, had limited range of motion, required help with activities of daily living from his wife, was unable to ambulate or stand, and was unable to wear shoes.

As the representative raised the extraschedular issue and provided written argument to support this claim on behalf of the Veteran in his February 2018 argument, the matter should be referred to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an increased evaluation for right and left toe gout on an extraschedular basis to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) as it relates to the right and left gout claim.

2.  Review the claims file.  If any development is incomplete take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  Thereafter, the Veteran's claim of entitlement to an evaluation for right and left toe gout in excess of that already assigned, to include on an extraschedular basis, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

